Rao, Chief Judge:
The appeals for reappraisement listed in the schedule attached hereto and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between Counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise covered by the above enumerated appeals consists of steel wire rods exported from West Germany during September, October and December, 1963 and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets in tire country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $87.50 per metric ton, net, packed.
IT IS FURTHER STIPULATED AND AGREED that the instant appeals are submitted for decision upon this stipulation.
*916Upon the agreed facts, I find export value as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the steel wire rods covered by these appeals for reappraisement, and that such value was $87.50 per metric ton, net, packed.
Judgment will be entered accordingly.